DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 28 June 2021 has been entered.
Response to Amendment
Claims 1-5, 7, 8, 12-14 and 17-21 from the amendment of June 28, 2021 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7, 8, 12-14 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 19 and 20 includes the limitation “a take-off lateral reference point is defined as a point on a line parallel to and 450m from a runway centre line where Effective Perceived Noise Level (EPNL) is a maximum during take-off of an aircraft to which the gas turbine engine is attached; and when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M and (ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm (iii), a contribution of fan noise emanating from a front of the engine to the EPNL is in a range of from 2 EPNdB to 15 EPNdB lower than a contribution of fan noise emanating from a rear of the engine to the EPNL; and (iv) a contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 15 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” Claim 3 includes the limitation “when the EPNL is the maximum at the take-off lateral reference point during the take-off, the relative Mach number of the tip of each fan blade of the plurality of fan blades is in a range of from 0.8 M to 1.09 M.”. Claims 2-5, 7, 8, and 12-14, 17-18 and 21 depend from claim 1.
Claims 1-5, 7, 8, 12-14 and 17-21 require a determination of an Effective Perceived Noise Level (EPNL) generated by a gas turbine engine attached to an aircraft as the aircraft takes off from a runway at a location that is 450 m from the runway centerline. In particular, the claims require first determining when the EPNL has reached a maximum level at the location 450 m from the runway centerline and then determining what are the properties generated by the 
In detail, the specification discloses a generic gas turbine engine and provides ranges of values associated with the generic engine being operated on an aircraft. In this case, resultant engine conditions, such as tip Mach number, rotation speed of the fan and engine noise levels, are described after an engine is coupled to an undefined aircraft with an unspecified configuration having an undefined operating profile at take-off (the operating profile includes speeds, thrust levels, climb rates, weight and environmental conditions at take-off). The resultant engine conditions are defined such that when they are generated on the undefined aircraft having the unspecified take-off profile at some unspecified point in time and space along the unspecified take-off profile, they cause an undefined amount of noise to be generated that travels an unspecified distance to microphones positioned 450 m from a centerline of a runway. These microphones then measure a maximum value of the EPNL as compared to other values of the EPNL measured before or after specified resultant engine conditions in the claims. The specification doesn’t describe how to make and/or use an engine that satisfy these resultant conditions in the claims as discussed above. 
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a gas turbine engine that is coupled to any type of aircraft that take-offs under any operation conditions to perform any type of mission such that  “a (Claim 3)”; (B) the nature of the invention – a geared turbofan, i.e., a gas turbine engine with a compressor and a turbine where the fan is driven through a gearbox by a turbine so that the fan rotated at a slower speed than the turbine where a first portion of the flow that has entered the engine bypasses the engine core and a second portion of the flow that has entered the engine is used to cool the turbine blades; (C) the state of the prior art - As discussed in the applied prior art below, Sabnis teaches geared turbofan engines with a compressor, turbine coupled to a fan via a gearbox that are coupled to an aircraft; (D) The level of one of ordinary skill; the level of one of ordinary skill in the art is high, with a master' s degree and 15 years of experience; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor - applicant's disclosure does not teach how to make 
As a further explanation of this rejection, the Examiner notes that the nacelle into which the engine is installed is part of the airplane. The engine is installed into the nacelle, and it can be removed and re-installed for maintenance. The noise attenuation known as “acoustic treatment” is part of the nacelle. Hence, the noise measured anywhere around and away from the airplane is affected by two factors: 1) the noise sources within the engine), and 2) the attenuation of the noise by the nacelle. The two are inseparable. For this reason, in addition to the many other reasons listed above, claiming the noise level around and away from the airplane, absent the quantification of the nacelle’s noise attenuation – is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-5, 7-8, 12-14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “a take-off lateral reference point is defined as a point on a line parallel to and 450m from a runway centre line where Effective Perceived Noise Level (EPNL) is a maximum during take-off of an aircraft to which the gas turbine engine is attached; and when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M, (ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm, (iii) a contribution of fan noise emanating from a front of the engine to the EPNL is in a range of from 2 EPNdB to 15 EPNdB lower than a contribution of fan noise emanating from a rear of the engine to the EPNL; and (iv) a contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 15 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” It is unclear in what sense this limitation structurally limits the engine. For example, it is unclear what would be structurally different between a first engine that provides when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M and (ii) the rotational speed of the fan is 2000 RPM, which is within the claimed range and a second engine that provides, when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach 
As a further example, the claim interpretation is ambiguous between:
an engine that provides when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M and (ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm 
and 
an engine that provides, when the EPNL is 99% of maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M and ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm. 
Thus, the meets and bounds of the claim can’t be determined, which in turn affects the prior art search. Claims 2-5, 7, 8, and 12-14, 17-18 and 21 depend from claim 1 depend from claim 1.
	Claim 3 includes the limitation “when the EPNL is the maximum at the take-off lateral reference point during the take-off, the relative Mach number of the tip of each fan blade of the plurality of fan blades is in a range of from 0.8 M to 1.09 M.” It is unclear in what sense this limitation limits the structure of the claimed invention. For example, it is unclear what is structurally different between a first engine meeting the claim limitations and a second engine having “when the EPNL is the 99% of maximum at the take-off lateral reference point during the take-off, the relative Mach number of the tip of each fan blade of the plurality of fan blades is in a range of from 0.8 M to 1.09 M” or between the first engine meeting the claim limitation and a 
Claims 19 and 20 each include the limitation “using the gas turbine engine to provide thrust to the aircraft for taking off from a runway such that, when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each fan blade of the plurality of fan blades does not exceed 1.09 M and (ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm, (iii) a contribution of fan noise emanating from a front of the engine to the EPNL is in a range of from 2 EPNdB to 15 EPNdB lower than a contribution of fan noise emanating from a rear of the engine to the EPNL; and (iv) a contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 15 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” It is unclear in what sense this limitation limits the use of the engine. For example, in what sense is a first engine that meets the conditions of the claim used differently from a second engine having when the EPNL is 99% of the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each fan blade of the plurality of fan blades does not exceed 1.09 M and (ii) the rotational speed of the fan is in a range of from 1300 rpm to 1800 rpm or between a first engine meeting the claim limitations and a third engine having when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each fan blade of the plurality of fan blades does not exceed 1.09 M and (ii) the rotational speed 
In remarks of 28 June 2021, addressing the rejections made under both 35 USC 112 (a) and (b), Applicant asks Examiner to consider a number of references that discuss the methodology for sound measurements associated with aircraft noise are known to one of skill in the art. The Applicant doesn’t provide reasoning upon which the rejections under 112(a) and 112(b) are obviated based upon these references. Examiner has considered the references and directs Applicants to the teachings of Smith “ERCD Report 0206: A practical method for Estimating Operational Lateral Noise Levels.” Smith teaches that there is great uncertainty and variability in noise measurements of the EPNL, which vary greatly from aircraft to aircraft. For example, in the background section Smith teaches “The noise certification standards in Chapter 3 of ICAO Annex 16 require that an array of microphones be used to determine the highest level of lateral noise, wherever it occurs, on a line 450 m to the side of the take-off flight path. This is because, unlike the other certification conditions where measurement is directly beneath the aircraft flight path and there is little to impede the propagation of sound from the aircraft to the microphone, several natural forces affect its progress sideways to the lateral point.	
Disregarding the asymmetry effects unique to propeller noise, in the simpler case of
jets, the lateral effects are still numerous. They include shielding of engine noise sources by the fuselage and other adjacent structure, including other engines; the disruption of sound propagation by the aerodynamic flowfields around the engine nacelles, the wings and fuselage; and also, at very low angles of sound incidence, the naturally-high absorptive qualities of the ground ('overground attenuation') as well as refraction caused by wind and air temperature gradients.
All these factors are usually embraced by the general term 'lateral attenuation' and
are frequency-dependent, varying with engine type as well as the installation
geometry of the particular aircraft (the number of engines and their disposition with
respect to the wings and fuselage). They influence the noise received at any one
point on the ground to a varying degree as the aircraft climbs and the propagation
geometry varies. As a result, the time-integrated lateral EPNL determined in
certification is often subject to greater variability than underflight measurements.”
	The figures below show measurements for three types of aircrafts from Smith, an A321 (Fig. 10), Boeing 757 (Figure 11) and a Boeing 777 (Figure 12). The noise measurements show significant scatter for each aircraft and show significant variability between different types of aircraft.
	
    PNG
    media_image1.png
    278
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    441
    media_image3.png
    Greyscale


As discussed above, the claims include the limitations “a take-off lateral reference point is defined as a point on a line parallel to and 450m from a runway centre line where Effective Perceived Noise Level (EPNL) is a maximum during take-off of an aircraft to which the gas turbine engine is attached; and when the EPNL is the maximum at the take-off lateral reference point during the take-off, (i) a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09M, (ii) the rotational speed of the fan is in a range of from 2000 rpm to 2800 rpm, (iii) a contribution of fan noise emanating from a front of the engine to the EPNL is in a range of from 2 EPNdB to 15 EPNdB lower than a contribution of fan noise .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kaplan (Design of a Highly Efficient Low-Noise Fan for Ultra-High Bypass Engines,” Kaplan, GT2006-90363, May 2006) and Gliebe (Philip R. Gliebe and Bangalore A. Janardan, Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
In regards to claim 1-4, 19 and 20, Sabnis discloses a gas turbine (20, Fig. 1) for an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor (¶41); a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a gearbox (48)  that receives input from the core shaft  and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41) wherein the diameter of the fan is in the range of 220 cm to 290 cm (¶58, 114 cm to 406 cm), wherein the gear ratio is in the range of 3 to 5 (¶46, greater than 4.5), using the gas turbine engine to provide thrust to the aircraft for taking off from a runway (¶56,¶57 and ¶65, take off conditions are described)(claims 19, 20).
Sabnis teaches a rotational speed of the fan at take-off is in the range of from 2000 rpm to 2800 rpm. In ¶55, Sabnis discloses an RPM rate of the power turbine that drives the fan between 6200 and 12,500 RPM and the speed of the power turbine is enabled by the speed reduction provided by the geared architecture (These ranges include take-off conditions, ¶56). Using a gear rear reduction ratio of 4.5 applied to the RPM range of the power turbine provides a fan speed range between 1377 and 2778. For example, an RPM rate of the power turbine of 10000 RPM and a gear reduction ratio of 4.5 provides a rotational speed of the fan at take-off of 2222 RPM which is in the claimed ranges. The maximum EPNL occurs at take-off. Since these conditions include take-off conditions, these conditions will include “when the EPNL is a maximum at the take-off during take-off, the rotational speed of fan is in the range of from 2000 RPM to 2800 RPM.” 
¶50). However, Sabnis doesn’t explicitly teach the relative Mach number at the tip of each fan blade at take-off. However, Kaplan teaches, to achieve a relative low-noise fan at take-off for high-bypass jet engine, a relative Mach number at the tip of each blade is held below 1.05 to avoid shock-boundary layer interaction noise that can be mostly eliminated by liners (page 2, Col. 1). Thus, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis have the relative Mach number at the tip of each fan blade not exceed 1.05 M at take-off, as taught by Kaplan, in order to make a low noise fan. The maximum noise levels for the EPNL occur at take-off. Hence, when the EPNL is a maximum at the take-off during take-off, a relative Mach number of a tip of each of the plurality of fan blades does not exceed 1.09 M.
Sabnis in view of Kaplan teaches the invention as claimed and discussed above. In particular, Sabnis in view of Kaplan teaches the relative Mach number at the tip of each fan blade is less than 1.05 M at take-off. In the case where the claimed ranges, in this case, the relative Mach number of the tip of each fan blade does not exceed 1.09 M (Claims 1, 2, 19 and 20) and the relative Mach number of the tip of each fan blade is in the range of from .8 M to 1.09 M (Claims 3 and 4), "overlap or lie inside ranges disclosed by the prior art," in this case, the relative Mach number of the tip of each fan blade does not exceed 1.05 M, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  In the case where the claimed ranges, in this case, a fan diameter between 220 cm and 290 cm and a rotational speed of the fan at take-off between 2000 RPM and 2800 RPM, "overlap or lie inside ranges disclosed by the prior art," in this case, a fan diameter between 114 cm and 406 cm and a rotational speed at take-off between 1377 and 2778 RPM, a prima facie case of 
Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed so far and Kaplan further teaches the bypass ratio of the gas turbine engine at cruise conditions is in the range of from 12 to 18 (Table I.: the bypass ratio at cruise of 12.24). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Kaplan have the bypass ratio of the gas turbine engine at cruise conditions of 12.24, as taught by Kaplan, for the reasons previously discussed above.
Sabnis in view of Kaplan teaches the invention as claimed and described above so far including a bypass ratio of 12.24 at cruise conditions. In the case where the claimed ranges, in this case, a bypass ratio between 12 to 18 at cruise conditions, "overlap or lie inside ranges disclosed by the prior art," in this case, a bypass ratio at cruise conditions of 12.24, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Sabnis in view of Kaplan teaches the invention as claimed and discussed above so far. Sabnis in view of Kaplan doesn’t specifically teach “(iii) a contribution of fan noise emanating from a front of the engine to the EPNL is in a range of from 2 EPNdB to 15 EPNdB lower than a contribution of fan noise emanating from a rear of the engine to the EPNL; and (iv) a contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 15 EPNdB to 40 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point” and “a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is in a range from 2.3 to 2.9.” 
Examiner notes that every engine taught in Gliebe satisfies this condition at take-off (see Tables 7-13). 
In addition, for engines 3 and 4 in Fig. 4, which are geared turbofans, Gliebe teaches a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is 2.31 and 2.6, respectively.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Kaplan have the contribution of the fan noise emanating from the front of the engine to the Effective Perceived Noise Level (EPNL) to be 8.3 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine and a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is 2.31 and 2.6, as taught by Gliebe, in order to apply a known technique, in this case designing a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result, in this case of providing a jet engine with a reduced noise output (Objective of Study, page 4).
Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and described above so far. However, Sabnis in view of Kaplan and Gliebe doesn’t teach engines, at take-off, having the contribution of the fan noise emanating from the front of the engine to the Effective 
Gliebe teaches a design for the turbine that produces negligible contribution to the EPNL. On page 13, Gliebe teaches, “For the advanced study engines, a cut-off LP turbine and compressor design was assumed, so no component noise estimates for these components were included in the system noise predictions.” In a cut-off LP turbine design, the rotors and stators are designed to generate noise at frequencies outside the human hearing spectrum. Thus, the contribution to the EPNL is negligible. This process is discussed on page 204 of Groeneweg Aeroacousticss of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources, NASA RP 1258, which is cited in a rejection below. 
As discussed above, Gliebe doesn’t specify turbine noise levels because they are assumed to make a negligible contribution to the EPNL relative to the other noise sources. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “a contribution of the turbine to the EPNL at the take-off lateral reference point 
In regards to claim 5, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above. Sabnis in view of Kaplan and Gliebe teaches an engine with an intake length and a fan diameter (Figs. 1 and 2). However, Sabnis in view of Kaplan and Gliebe as discussed so far doesn’t teach “an intake that extends upstream of the plurality of fan blades, wherein: an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of the fan blades at a hub to which the plurality of fan blades are attached; the fan diameter D is a diameter of the fan at the leading edges of the tips of the fan blades; and the ratio L/D is in a range of from 0.2 to 0.5.”
Gliebe, engine 4 in Fig. 4, teaches an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of the fan blades at a hub to which the plurality of fan blades are attached; the fan diameter D is a diameter of the fan at the leading edges of the tips of the fan blades; and the ratio L/D is .46.

Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and described above so far. However, Sabnis in view of Kaplan and Gliebe doesn’t teach the ratio L/D is in a range of from 0.2 to 0.5. In the case where the claimed ranges, in this case, a range of from 0.2 to 0.5, "overlap or lie inside ranges disclosed by the prior art," in this case, a value of .46, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
In regards to claim 7, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine comprises 3, 4 or 5 stages (¶24, ¶33, the low pressure turbine which drives the fan has between 3 to 6 stages. The high pressure turbine can have one or two stages. ¶42. Thus, the total stages number of stages for the low and high pressure turbines can be 4 to 7 stages.).
In regards to claim 8, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine comprises 4 stages (¶24, ¶33, the low pressure turbine which drives the fan has between 3 to 6 stages. The high pressure turbine can have one or two stages. ¶42. Thus, the total stages number of stages for the low and high pressure turbines can be 4 to 7 stages).
In regards to claim 17, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor (40) is a first compressor, and the core shaft (40) is a first core shaft; the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (In ¶40 and ¶41, the first core shaft is the low speed spool and the second core shaft is the high speed spool. The low speed spool rotates at a lower speed than the high speed spool).
In regards to claim 18, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches an aircraft comprising the gas turbine engine according to claim 1 (Sabnis describes the engines being used in an aircraft at various operational conditions). 
In regards to claim 21, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above. 
As discussed above, Sabnis in view of Kaplan and Gliebe doesn’t specify turbine noise levels because they are assumed to make a negligible contribution to the EPNL relative to the other noise sources. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “the contribution of the turbine to the EPNL at the take-off lateral reference point is in a range of from 27 EPNdB to 33 EPNdB lower than the .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kaplan and Gliebe, as applied to claim 1, in further in view of Groeneweg, (John F. Groeneweg, Thomas G. Sofrin, Edward J. Rice, Phillip R. Gliebe, "Aeroacoustics of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources: Chapter 3-TurboMachinary Noise," NASA Reference Publication 1258, Vol. 1, WRDC Technical Report 90-3052, August 1991).
In regards to claims 12-14, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the turbine comprises at least two axially separated rotor stages (¶24, ¶33, the low pressure turbine which drives the fan has between 3 to 6 stages or, ¶51, no more than 6 stages. The high pressure turbine can have 1, 2 or more than 2 stages, ¶42). Sabnis in view of Kaplan doesn’t teach the number of blades in each stage of the turbine.
In Chapter 3 (pages 151-209), Groeneweg teaches methods for reducing turbomachinery

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the turbines of Sabnis in view of Kaplan and Gliebe have between 50 to 150 blades per turbine rotor, as taught by Groeneweg, in order to apply a known technique, in this case designing a turbine of a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result of providing a turbine capable of driving a fan.
Sabnis in view of Kaplan, Gliebe and Groeneweg teaches the invention as claimed and described above so far. In particular, Sabnis in view of Kaplan, Gliebe and Groeneweg teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages and each and every one of the at least two axially separated rotor stages includes between 50 to 150 blades per stage. However, Sabnis in view of Kaplan, Gliebe and Groeneweg doesn’t teach the particular claimed ranges of each and every one of the at least two axially separated rotor stages of the turbine that drives the fan via the gearbox comprises in the range from 60 to 140 rotor blades (claim 12), the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in a range from 65 to 120 blades (claim 13) or the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of 60 to 120 rotor blades (claim 14). However, in the case where the claimed ranges, in this case, rotor blades between 60 to 140, 65 to 120 or 60 to 120, per rotor stage, "overlap or lie inside ranges disclosed by the prior art," in this case, 50 to 150 rotor blades .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Adams (US 2015/0377123) teaches the ratio of the fan diameter to the turbine diameter is a result effective variable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/D.P.O./            Examiner, Art Unit 3741  

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741